Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jose Gutman Reg. No. 35171 on 01 December 2021.

The application has been amended as follows: 
1. (currently amended) A semiconductor structure comprising: 
a substrate; and 
a first BEOL metallization layer disposed on the substrate, the first BEOL metallization layer including at least one bulk cobalt contact, the at least one bulk cobalt contact including a replacement non-cobalt metal cap integrally formed only in the cobalt metal of the at least one bulk cobalt contact and not deposited on top of a top surface of the bulk cobalt contact. 

Reasons for Allowance
Claims 1-11 are allowed over the prior art of record. The examiner’s statement of reasons for allowance is given on pp. 5-12 of applicant’s remarks filed on 29 November 2021.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONYA D MCCALL-SHEPARD whose telephone number is (571)272-9801. The examiner can normally be reached M-F: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571)272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Sonya McCall-Shepard/Primary Examiner, Art Unit 2898